Citation Nr: 1032825	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-28 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine, to include as secondary to service-connected 
bilateral arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1977 to 
September 1981.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was brought before the Board in December 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The case is once again before the 
Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the INTRODUCTION above, the instant claim was 
remanded in December 2008 for further development.  Specifically, 
the Board observes that February 2006 correspondence from the 
VAMC in Tampa, Florida, to the Veteran referenced a workers' 
compensation case that had been accepted by the U.S. Department 
of Labor (DOC) regarding a June 21, 2005, back injury.  
Furthermore, a September 2007 VA treatment record indicates the 
Veteran's workers'' compensation claim was denied by DOL on April 
9, 2007.  The Board further noted that the DOL decision and 
supporting documents have not been associated with the claims 
file.  

Following the December 2008 remand, the AOJ telephoned DOL, and 
was referred to the Florida State Worker Compensation Division 
and a local insurance carrier, both of which advised that the 
Veteran had never filed a claim with their respective office.  
However, it appears that DOL was not directly requested to 
provide records related to a workers' compensation claim accepted 
on or about February 2006.  Further, there is no verification 
from DOL that such records do not exist.  See 38 U.S.C.A. 
§ 5103(b); 38 C.F.R. § 3.159(c)(2) (2009) (The non-existence or 
unavailability of Federal records must be verified by each 
department or agency from whom they are sought).  

Finally, should additional records be obtained related to a 
workers' compensation claim, the Veteran should be provided a new 
VA examination to determine whether there is an etiological 
relationship between his lumbar spine disability and his service-
connected bilateral knee disability.

Accordingly, the case is REMANDED for the following action:

1.	Any determination pertinent to the 
Veteran's claim for workers' compensation 
benefits, as well as any medical records 
relied upon concerning that claim, should 
be requested and obtained from the U.S. 
Department of Labor.  A response, negative 
or positive, should be associated with the 
claims file.  

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each 
Federal department or agency from whom 
they are sought and this should be 
documented for the record.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2009).

2.	If, and only if, additional records are 
associated with the claims file, schedule 
the Veteran for a VA examination for the 
purpose of ascertaining the etiology of 
his degenerative disc disease of the 
lumbar spine.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the veteran, the examiner should provide 
an opinion as to: 

a.	whether the Veteran's lumbar spine 
disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
proximately due to his service-
connected bilateral arthritis of the 
knees.

b.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that the Veteran's lumbar spine 
disability has been aggravated beyond 
its natural progression by his 
service-connected bilateral arthritis 
of the knees.

A detailed rationale should be provided 
for all opinions.  

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


